INGALLS, J.,
dissenting:
We are convinced that the decision of the Special Term should be sustained. This assessment was imposed for repaving a street, and hence within the exception contained in the statute of 1874,' chap. 313. The resolution directing such improvement was adopted by the board of aldermen June 3d, 1872, and approved by the mayor June 4th, 1872. During this period the Daily Register was the official journal, duly designated as the paper in which such proceedings were required by law to be published. The evidence is to the effect that no publication was made in such paper, after the adoption of the resolution directing the improvement by the board of aldermen, and before the approval thereof by the mayor. Section 20, chap. 177, of 1870, provides: “And no vote shall be taken in either board upon the passage of a resolution or an ordinance which shall contemplate any specific improvement, or involve the sale, disposition or appropriation of public property, or the expenditures of public moneys or income therefrom, or lay any tax or assessment until after such notice shall have been published at least three days. And whenever any vote shall be taken, such resolution or ordinance shall, before the same shall be sent to the other board or to the mayor, and immediately after the adjournment of the board *38at which the same shall have been passed, be published with the yeas and nays, and with the names of the persons voting for and against the same, as part of the proceedings; and no resolution or ordinance which shall have passed one board shall be acted upon by the other board on the same day.” Considering the language employed in this section, and the manifest purpose of such publication, namely, to' give notice to the parties interested, to enable them to protect their rights, we are entirely satisfied that such provisions in regard to publication are not merely directory but ’ mandatory. (In re Douglass, 46 N. Y., 42.) The owner of property has the right to insist that the requirements of a statute shall be at least substantially observed before he is divested of his prop-, erty, or an assessment is imposed thereupon. There is no hardship in requiring public officers to discharge their entire duty in such a proceeding, and if there was, it would furnish no excuse for taking the property of the citizen, or imposing upon him a burden without observing the requirements of the law.
The order should be affirmed with costs.
' Order vacated with ten dollars costs and disbursements. Proceedings remitted to court below for a re-hearing.